                                                                                                         Case 5:20-cv-02405-DSF-SHK Document 16 Filed 01/19/21 Page 1 of 1 Page ID #:84



                                                                                                     1

                                                                                                     2

                                                                                                     3

                                                                                                     4

                                                                                                     5

                                                                                                     6

                                                                                                     7                                   UNITED STATES DISTRICT COURT

                                                                                                     8                                  CENTRAL DISTRICT OF CALIFORNIA
               Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                     9
                                                                                                    10    QBE INSURANCE CORPORATION                        Case No. 5:20-cv-02405-DSF-SHK
                                                                                                          (a/s/o Richard and Stephanie Ortiz),
                                                                                                    11                                                     Assigned Judge: Hon. Dale S. Fischer
                                                                                                                           Plaintiff,                      Magistrate Judge: Hon. Shashi H.
                                                                                                    12                                                                       Kewalramani
                                                                                                                  v.
TUCKER ELLIS LLP




                                                                                                    13
                                                                                                          ELECTROLUX HOME PRODUCTS,                        [PROPOSED] ORDER GRANTING
                                                                                                    14    INC., et al.                                     STIPULATED PROTECTIVE ORDER
                                                                                                                                                           REGARDING CONFIDENTIAL
                                                                                                    15                     Defendants.                     DOCUMENTS AND INFORMATION
                                                                                                                                                           PRODUCED OR REVEALED DURING
                                                                                                    16                                                     DISCOVERY
                                                                                                    17            The Court has determined that the terms set forth herein are appropriate to protect
                                                                                                    18    the respective interests of the parties, the public, and the Court. Accordingly,
                                                                                                    19
                                                                                                    20    IT IS SO ORDERED.
                                                                                                    21

                                                                                                    22    DATED: January 19, 2021
                                                                                                    23

                                                                                                    24

                                                                                                    25                                                 Honorable Shashi H. Kewalramani
                                                                                                                                                       United States District/Magistrate Judge
                                                                                                    26

                                                                                                    27
                                                                                                    28

                                                                                                                                    [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                                                                                          013742\000432\1566363.1
